Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 1 of 8 PageID: 62



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



   KIM HOLMES,                           Civil Action No. 20-1585

                  Plaintiff,
                                         OPINION
        v.

   LEIDOS HOLDINGS, INC., d/b/a
   “LEIDOS,” d/b/a and/or f/k/a
   “LEIDOS INNOVATION
   CORPORATION” d/b/a “LEIDOS
   INNOVATION CORPORATION AND
   SUBSIDIARIES,”

                  Defendants.


APPEARANCES:

NATHANIEL K. CHARNY
CHARNY & WHEELER, P.C.
9 W. MARKET STREET
RHINEBECK, NY 12572

MEGAN S. GODDARD (pro hac vice)
GODDARD LAW PLLC
39 BROADWAY, SUITE 1540
NEW YORK, NY 10006

          Counsel for Plaintiff

K. CLARK WHITNEY
JESSICA M. BOCCHINFUSO
OGLETREE DEAKINS NASH SMOAK &
STEWART PC
1735 MARKET STREET
SUITE 3000
PHILADELPHIA, PA 19103

          Counsel for Defendant

HILLMAN, District Judge

    This matter is before the Court on the motion of Defendant

                                    1
Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 2 of 8 PageID: 63



Leidos, Inc. (“Leidos”) improperly pleaded as “Leidos Holdings,

Inc., d/b/a ‘Leidos,’ d/b/a and/or f/k/a ‘Leidos Innovation

Corporation’ d/b/a ‘Leidos Innovation Corporation and

Subsidiaries’,” to dismiss for improper venue pursuant to

Federal Rule of Civil Procedure 12(b)(3).         (ECF No. 9).

Plaintiff, Kim Holmes, has not filed an Opposition to Leidos’

Motion.   For the following reasons, the motion is DENIED.

However, in lieu of dismissal, this case will be transferred to

the United States District Court for the Eastern District of

Tennessee for further proceedings.

                               BACKGROUND

    On February 13, 2020, Plaintiff filed a complaint against

Leidos, a former employer, asserting employment discrimination

claims under Title VII and the New Jersey Law Against

Discrimination (“LAD”).     (ECF No. 1 “Compl.”).       The Complaint

alleges that Leidos (1) discriminated against Plaintiff on the

basis of her gender; (2) subjected Plaintiff to a hostile work

environment; and (3) unlawfully retaliated against Plaintiff by,

among other things, wrongfully terminating her for opposing

Leidos’ unlawful discrimination.        (Compl. at 1-2).

    Leidos is an information technology, engineering, and

science solutions and services leader that maintains its

corporate headquarters in Reston, Virginia.         (Id. ¶11).

Leidos hired Plaintiff via email on September 18, 2017. (Id.

                                    2
Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 3 of 8 PageID: 64



¶22).   Leidos informed Plaintiff that her work assignment would

be located in Kabul, Afghanistan and that she would first train

for her position in Ft. Bliss, Texas.        (Id.).    Following her

training, Leidos informed Plaintiff that her work assignment

would now be Mazar-e-Sharif, Afghanistan and she would be

reporting to Site Manager Jaime Hatcher (“Hatcher”).           (Id.).

    Plaintiff alleges that during her time in Afghanistan she

was sexually harassed by Hatcher.       (Id. ¶¶27-36).     Plaintiff

further alleges in Afghanistan she helped a co-worker draft a

sexual harassment complaint.      (Id. ¶¶37-43).      Plaintiff argues

she was ultimately terminated because she “had refused to engage

in a sexual relationship with [Hatcher] and because she helped

her co-worker report sexual harassment.”        (Id. ¶46).

                               DISCUSSION

    Leidos seeks dismissal for improper venue pursuant to Rule

12(b)(3).   (ECF 9).   Leidos contends that venue in New Jersey is

improper under 42 U.S.C. § 2000e-5(f)(3).         This Court agrees.

    “Title VII contains its own venue provision.”           Sandler v.

Donley, No. 09-06257, 2011 WL 2293327, at *2 (D.N.J. June 8,

2011) (citing 42 U.S.C. § 2000e-5(f)(3)).         “Title VII’s venue

provision is ‘mandatory and well-settled, thereby rendering

other general venue statutes inapplicable.’”          Id. (quoting

Vincent v. Woods Servs., No. 08-01007, 2008 WL 939190, at *1

(D.N.J. Apr. 4, 2008)).     Title VII actions should be venued: (1)

                                    3
Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 4 of 8 PageID: 65



“in any judicial district in the State in which the unlawful

employment practice is alleged to have been committed[;]” (2)

“in the judicial district in which the employment records

relevant to such practice are maintained and administered[;]” or

(3) “in the judicial district in which the aggrieved person

would have worked but for the alleged unlawful employment

practice[.]”    42 U.S.C. § 2000e-5(f)(3).      The venue statute

contains a backstop provision: “if the respondent is not found

within any such district, such an action may be brought within

the judicial district in which the respondent has [its]

principal office.”     Id.

    Under 42 U.S.C. § 2000e-5(f)(3)’s first venue option, this

Court finds that Plaintiff has not established that the alleged

unlawful employment practices occurred in New Jersey.           Although

Plaintiff alleges the decision to terminate Plaintiff was made

in New Jersey, Leidos has presented a sworn declaration stating

otherwise.     In his sworn declaration, Kurt Williams explained

that while stationed in Afghanistan he was tasked with reducing

staff on the Afghanistan Contractor Logistics Sustainment

program and selected Plaintiff.         (ECF No. 9-2 ¶7).   Since

Plaintiff has failed to refute the sworn statement set forth in

the declaration, this Court cannot conclude that Plaintiff

sustained an unlawful employment practice in New Jersey, as the

complaint alleges.     See Bockman v. First Am. Mktg. Corp., 459

                                    4
Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 5 of 8 PageID: 66



F.App’x 157, 158 n.1 (3d Cir. 2012) (holding on a motion to

dismiss pursuant to Rule 12(b)(3), courts will accept only the

“well pled” allegations in the complaint, “unless contradicted

by the defendants’ affidavits”).        In addition, Plaintiff’s own

pleading identifies instances wherein Plaintiff was allegedly

subjected to sexual harassment and retaliation.          These alleged

instances all occurred in Afghanistan.        (See generally Compl.).

Accordingly, “[b]ecause there is no evidence that the wrongful

employment practice was committed in New Jersey, plaintiff

cannot establish venue in New Jersey under the first Title VII

venue option.” de Rojas v. Trans States Airlines, Inc., 204

F.R.D. 265, 268 (D.N.J. 2001).

    Under 42 U.S.C. § 2000e-5(f)(3)’s second venue option, this

Court finds that the employment records relevant to Plaintiff’s

claims are administered and maintained in Tennessee and

Afghanistan.   In her sworn declaration, Celia Horton explained

(1) “Leidos maintains all of its employees’ personnel files at

its facility located at 301 Laboratory Road, Oak Ridge,

Tennessee 37830 (‘Oak Ridge Facility’)[;]” (2) “[d]uring her

employment, the personnel file of [Plaintiff] was stored and

maintained at Leidos’ Oak Ridge facility [;]” (3) Plaintiff’s

“personnel file remains at the Oak Ridge facility to this

day[;]” and (4) she is “not aware of any of [Plaintiff’s]

employment records being stored in New Jersey[.]”          (ECF 9-3 ¶¶2-

                                    5
    Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 6 of 8 PageID: 67



3, 5).      In his sworn declaration, Kurt Williams stated: (1) he

is “not aware of any of [Plaintiff’s] employment records being

stored in New Jersey[;]” and (2) he “kept a desk file containing

certain employment records relating to [Plaintiff]” and the

“desk file was kept, and remains, in Kabul, Afghanistan[.]”

(ECF No. 9-2 ¶¶5-6).         Since Plaintiff has failed to refute these

sworn statements, this Court finds that the Eastern District of

Tennessee and not New Jersey is the proper venue under the

second Title VII venue option.

        Under 42 U.S.C. § 2000e-5(f)(3)’s third venue option, this

Court finds that Plaintiff “would have worked in [Afghanistan]

but for the alleged unlawful employment practice[.]”               42 U.S.C.

§ 2000e-5(f)(3).        In his sworn declaration, Kurt Williams

explained “had [Plaintiff’s] position not been selected for

elimination, her employment would have continued in

Afghanistan.”       (ECF No. 9-2 ¶9).       Since Plaintiff has failed to

refute this sworn statement, this Court finds that Plaintiff

would have continued working in Afghanistan but for her layoff. 1



1 Since this Court finds that the Eastern District of Tennessee
satisfies 42 U.S.C. § 2000e-5(f)(3)’s second venue option, this
Court does not address the fourth venue option. Binks v. US
Tech Sols., No. 20-02969, 2020 WL 6701470, at *3 n.5 (D.N.J.
Nov. 12, 2020) (quoting Johnson v. Deloitte Servs., LLP, 939
F.Supp.2d 1, 5 (D.D.C. 2013) (“The statute only authorizes suit
in the district where the respondent has its principal office if
respondent is not found within any of the districts where venue
is proper under the other three prongs.”)).
                                        6
Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 7 of 8 PageID: 68



       As explained by the Third Circuit, “Section 1404(a)

provides for the transfer of a case where both the original and

the requested venue are proper [whereas] Section 1406 ...

applies where the original venue is improper and provides for

either transfer or dismissal of the case.”         Jumara v. State Farm

Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995).         Section 1406(a)’s

“transfer provision is designed to preserve claims that rigid

application of dismissal rules may bar.”        Lafferty v. St. Riel,

495 F.3d 72, 79 (3d Cir. 2007) (citation omitted).          “Transfer is

generally more in the interest of justice than dismissal.”

Binks, 2020 WL 6701470, at *3; see also Bockman, 459 F.App’x at

162 n.11 (holding that “[t]ransfer in lieu of dismissal is

generally appropriate to avoid penalizing plaintiffs by time-

consuming and justice-defeating technicalities”).          “A [c]ourt

transferring venue under [Section 1406] must simply determine a

venue in which the action originally could have been brought

that serves the interest of justice.”        de Rojas, 204 F.R.D. at

269.

       Having decided that venue is improper in this District,

this Court must determine whether Plaintiff’s case will be

dismissed or transferred.      If this case were dismissed,

Plaintiff might face a statute of limitations problem.

Therefore, this Court finds that although dismissal would be

appropriate, transfer of this case is in the interest of

                                    7
Case 1:20-cv-01585-NLH-JS Document 11 Filed 12/04/20 Page 8 of 8 PageID: 69



justice.     Section 1406 states that if a transfer is made, it

should be made “to any district or division in which [the case]

could have been brought.”      28 U.S.C.S. § 1406.      The Complaint

could have been filed in the Eastern District of Tennessee

because Plaintiff’s employment records were kept in Oak Ridge,

Tennessee.    In the interest of justice, this Court will transfer

this action to the Eastern District of Tennessee.

                               CONCLUSION

    For the above reasons, the Court will deny Leidos’ Motion

to Dismiss to the extent it seeks dismissal of this matter and

transfer the case to the United States District Court for the

Eastern District of Tennessee.       An appropriate Order will be

entered.


Date: December 4, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    8
